DETAILED ACTION

Response to Amendment
The amendment filed on 01/05/2021 has been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung (2016/0291780) in view of Han et al. (2018/0024673) “Han”.

	As of claim 1, Namkung teaches:
A flexible touch display panel ([0027]), comprising: a bending area (AA1 Fig.1, [0030]), and a first display area (AA2 Fig.1) and a second display area (AA2 Fig.1)  respectively disposed on two opposite sides of the bending area (see Fig.1);
wherein the flexible touch display panel includes a touch electrode layer ([0027]), and material of the touch electrode layer is a transparent and electrically conductive material;
wherein the touch electrode layer includes a plurality of first touch electrodes disposed along a first direction (22 Fig.1, [0036]) and a plurality of second touch electrodes disposed along a 
wherein the first touch electrodes include a plurality of first touch units (22 Fig.1) and connection units (24 Fig.1) each connecting adjacent two first touch units (see Fig.1);
wherein the second touch electrodes (32 Fig.1)  include a plurality of independent second touch units (34 Fig.1). 
Namkung fails to teach wherein said 
wherein the first touch electrodes and the second touch electrodes in the bending area are hollow or partially hollow. 
However Han teaches wherein said
wherein the first touch electrodes and the second touch electrodes in the bending area are hollow or partially hollow (Fig.1, 3-4, teaches mesh type sensing electrode 200). 
Therefore, it would be obvious to one ordinary skill in the art at the time of the effective filing date combine Namkung’s apparatus with the teaching of Han’s mesh type sensing electrode to the bending area, so to have a flexible device ([0042]). 
As of claim 2, Han teaches wherein the material of the touch electrode layer is ITO ([0049]). 

As of claim 3, Namkung teaches wherein the shapes of the first touch units and the second touch units are diamond shapes (see 22 Fig.1). 
Namkung as modified by Han fails to specifically teach wherein said  the side lengths of the first touch units and the second touch units are 3-5 cm. Examiner’s position is that it is a design choice to have the side lengths of the first touch units and the second touch units are 3-5 cm. 
As of claim 4, Namkung as modified by Han fails to specifically teach wherein said  the bending area has a width of 1 -5 cm. Examiner’s position is that it is a design choice to have the bending area has a width of 1 -5 cm. 

As of claim 5, Han teaches wherein the first touch electrodes and the second touch electrodes are partially hollowed out in the bending area to form a plurality of hollow patterns, and the hollow patterns are respectively formed at the first touch units, the connection units or the second touch units (Fig.1, 3-4, teaches mesh type sensing electrode 200). 

As of claim 6, Han teaches wherein edges of the first touch units, the connection units, and the second touch units of the bending area are wavy (Fig.1, 3-4, teaches mesh type sensing electrode 200 that have wavy edges). 

As of claim 7, Han teaches wherein the touch electrode layer further includes a plurality of floating electrode blocks disposed in the hollow pattern ([0049], [0091] teaches a stress relief system, at the bending section AA1, which is the function as that of having  floating electrode blocks disposed in the hollow pattern). Therefore it would have been obvious to one of ordinary 

As of claim 8, Han teaches wherein
wherein the number of the floating electrode blocks is less than the number of the hollow patterns, and the floating electrode blocks are respectively disposed in different hollow patterns; or
the number of the floating electrode blocks is the same as the number of the hollow patterns, and the floating electrode blocks are disposed one by one in the hollow patterns ([0049], [0091] teaches a stress relief system, at the bending section AA1, which is the function as that of having  floating electrode blocks disposed in the hollow pattern). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to use the floating electrode above as a mere design choice based on the specific device that it will be. 
As of claim 9, Han teaches wherein
the hollow pattern has a shape of a square, a circle or a diamond (see hollow pattern in mesh pattern Fig.1). 
As of claim 10, Han teaches wherein
the first touch electrodes and the second touch electrodes in the bending area are entirely hollowed out; and
.
Response to Arguments
         Applicant's arguments filed on 01/05/2021 have been fully considered but they are not persuasive.
         On pages 2 to 3 of applicant’s arguments, applicant argues that 
“The flexible touch display panel of the present application comprises a bending area 3, and a first display area 1 and a second display area 2 respectively disposed on two opposite sides of the bending area 3, wherein the touch electrode layer 5 includes a plurality of first touch electrodes 10 disposed along a first direction X and a plurality of second touch electrodes 20 disposed along a second direction Y, and the second touch electrodes 20 are electrically insulated from and intersected with the first touch electrodes 10. The first touch electrodes 10 and the second touch electrodes 20 in the bending area 3 are hollow or partially hollow, and thus the bending endurance of the touch electrode layer in the bending area can be enhanced, and the risk of cracking and cracking of the touch electrodes during bending is reduced, thereby reducing the risk of loss of the touch function of the display panel (see paregraph [0051] and FIG. 1). 



Namkung discloses a flexible touch display panel comprising a first section AA1 (i.e. the bending area), and a scond section AA2 (i.e. the first display area) and a scond section AA2 (i.e. the second display area) respectively disposed on two opposite sides of the first section AA1 (see paragraphs [0027], [0030], [0036], [0039], and FIG. 1). Examiner is correct that Namkung fails to disclose the features “wherein the first touch electrodes and the second touch electrodes in the bending area are hollow or partially hollow.”


Examiner respectfully disagrees with applicant’s assertion. Ha discloses mesh type electrodes which are hollow and would have the same bendable function as applicant’s touch electrode which is to enhance the bending endurance. Moreover, [0050], [0051] teach that mesh 
On page  3 of applicant’s arguments, applicant argues that 
“Meanwhile, Han discloses a touch window comprising a substrate 100 and a plurality of sensing electrodes 200 disposed on at least one of an active area AA and a unactive area UA of the substrate 100 (see paragraph [0048] and FIG. 1). However, since Han does not indicate the active area AA and the unactive area UA can be a bending area, Han fails to disclose that the sensing electrodes 200 can be displosd in a bending area of the substrate 100, or that the sensing electrodes 200 can therefore have an anti-bending effect.”
Examiner respectfully disagrees with applicant’s assertion. Han discloses that the sensing electrodes 200 can be disposed in the substrate 100 and [0042] teaches a touch window including the substrate 100 may be formed to have a flexible, curved or bended property. This confirms examiner’s statement above that the sensing touch electrodes are bendable. Moreover, fig.33 teaches a flexible display meaning that the whole display device is bendable whether it is at a bending area or not. As stated above, Therefore, it would be obvious to one ordinary skill in the art at the time of the effective filing date  to combine Ha’s mesh type electrodes to Namkung’s device bending area (for example at AA1 Fig. 6) to meet applicant’s claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628